JOHNSON, J.,
dissenting: The majority opinion holds that because the Croteaus’ divorce decree did not provide outright for severance of the parties’ joint tenancy, George Croteau retained his right of survivorship in the Bow Street property. I believe that in divorce proceedings such as this, where the divorce decree disposes of jointly held property in a manner inconsistent with an intent to maintain a right of survivorship, we should construe the decree to provide for a severance of the joint tenancy. Accordingly, 1 respectfully dissent.
*184Unlike my colleagues, I do not believe that the language in Mamalis v. Bornovas, 112 N.H. 423, 297 A.2d 660 (1972), and our decision interpreting that case, see Miller v. Miller, 133 N.H. 587, 592, 578 A.2d 872, 875 (1990), clearly support such a bright line rule or justifies such a harsh result. In Mamalis, 112 N.H. at 424-25, 297 A.2d at 661, we were asked to decide whether a divorce decree that included a stipulation providing for a division of a couple’s equity in the marital home was sufficient to terminate a joint tenancy. We reviewed the common law regarding joint tenancies and adopted a general rule that “[w]hen joint tenants clearly express an intention to terminate their mutual rights of survivorship by some instrument of record, such as the written and signed stipulation of the parties filed in the divorce proceedings herein, and the decree of the court thereon, that intention ought to be given effect.” Id. at 426, 297 A.2d at 662. We further noted, however, that
husbands and wives ordinarily take title to their homestead as joint tenants because they are married, intend to remain so, and intend that in the event of the death of one of them the survivor should take full title to the homestead in the capacity of surviving spouse. When the marriage is dissolved, the basic condition and consideration involved in the original decision to create the mutual survivorship rights — the marriage itself — is expressly, actively, and publicly terminated. The majority of persons severing their marital relationship very probably intend at least intuitively to simultaneously separate their respective property interests. A rule which would pass to the survivor after a divorce the half of the property belonging to the deceased ex-spouse would often vest the bulk of the estate in the survivor and would ordinarily be in direct contravention of the intent of the deceased.
Id. at 427-28, 297 A.2d at 663; see, e.g., Wardlow v. Pozzi, 338 P.2d 564, 566 (Cal. Dist. Ct. App. 1959) (it is unlikely that a divorcing couple would enter into an agreement dividing assets with the intent to leave the bulk of his or her estate to the other). Accordingly, in Mamalis, we found that the joint tenancy was severed because “[i]n addition to obtaining a divorce, the parties in this case stipulated and the court decreed that their equity in the real estate should be equally divided.” Mamalis, 112 N.H. at 428, 297 A.2d at 663. We therefore concluded that “[t]his agreement and decree certainly contemplated the absolute division of the joint ownership and was totally inconsistent with the prior survivorship rights of the parties. *185Thus, when the divorce decree and stipulation are considered together, there can be no doubt that the parties thereby clearly and affirmatively expressed their intention to sever their mutual rights of survivorship.” Id. (citations omitted).
I read Mamalis as not requiring an explicit recitation of an intent to sever the tenancy, but rather, that given the realities of modern divorce, property dispositions allotted by the divorce decree that are inconsistent with an intent by the parties to retain long-term property interests as a couple will sever the joint tenancy. Most recently, in Miller, 133 N.H. at 592, 578 A.2d at 875, we emphasized that because the parties specifically provided in the divorce decree that their property would be held as joint tenants, “[t]his specific provision overrides the presumption that parties in a divorce situation usually desire to separate their respective property interests.” Accordingly, I cannot agree with either the majority or the concurrence that Mamalis and its progeny clearly require that parties in a divorce must specifically state that the decree destroys the joint tenancy in order to effectuate a severance.
I agree with the majority that having abandoned the “four unities” test, and absent legislative mandate, see, e.g., Conn. Gen. Stat. Ann. § 47-14g (West 1995), a divorce does not automatically sever a joint tenancy. Rather, the proper focus is on the intent of either the parties as evinced by the terms of stipulation, see Mamalis, 112 N.H. at 428, 297 A.2d at 663; Bradley v. Mann, 525 P.2d 492, 493 (Colo. Ct. App. 1974), aff’d, 535 P.2d 213 (Colo. 1975); cf. Renz v. Renz, 256 N.W.2d 883, 886 (N.D. 1977), or the presiding judge or marital master by decree, see Kirven v. Reynolds, 536 So. 2d 936, 938 (Ala. 1988); cf. Lutzke v. Lutzke, 361 N.W.2d 640, 652 (Wis. 1985). Our case law indicates that intent should be determined in light of the practical realities of divorce and its intended impact on the future relations between former spouses. See Mamalis, 112 N.H. at 427-28, 297 A.2d at 663; Miller, 133 N.H. at 592, 578 A.2d at 875. Accordingly, I agree with those courts that have found that where the disposition of property in a divorce decree is inconsistent with the intent that such property will pass to the ex-spouse pursuant to a right of survivorship, the joint tenancy is destroyed. See United States v. Gibbons, 71 F.3d 1496, 1499 (10th Cir. 1995); Renz, 256 N.W. at 886; cf. Wardlow, 338 P.2d at 565 (based on four unities test). I would hold that “[a]ctions by the co-tenants which are inconsistent with the right of survivorship operate to terminate the joint tenancy. Therefore, the question becomes primarily one of ascertaining the intent and expectations of the parties with regard *186to that characteristic of joint tenancy.” Bradley, 525 P.2d at 493; see, e.g., Gibbons, 71 F.3d at 1499.
I believe that adoption of this rule, as opposed to that set forth by the majority, is more prudent given that often courts may be called upon to interpret the intent of ambiguous language contained in divorce decrees decades old. This task is made especially difficult because over time witnesses die or their memories fade. Further, judges and magistrates drafting the decree may die, retire, or otherwise be unable to recall the basis for decrees issued years earlier. Although the majority’s rule also may allow courts to avoid these difficulties, I believe that the better presumption is one that considers the fundamental purpose of property division in divorce.
I now turn to the language of the divorce decree, the meaning of which we review de novo. Miller, 133 N.H. at 590, 578 A.2d at 873. The divorce decree, while setting forth the respective rights of the parties, did not specify whether the property would continue as a joint tenancy or whether the parties would become tenants in common. The structure of the property disposition in this case is clearly inconsistent with the retention of a joint tenancy and manifests an intent that George would not possess a right of survivorship after the divorce. See, e.g., Gibbons, 71 F.3d at 1499. Rita Croteau unilaterally possessed the power to destroy the right of survivorship by either remarriage or sale. See Gibbons, 71 F.3d at 1499 (provision for division of proceeds of sale is consistent with intent to retain joint tenancy if sale is conditioned on subsequent agreement of the parties); Bradley, 525 P.2d at 494 (same). George could not, however, on his own force partition, a basic right of the joint tenant. See Boissonnault v. Savage, 137 N.H. 229, 231-32, 625 A.2d 454, 456 (1993); Poulson v. Poulson, 70 A.2d 868, 870 (Me. 1950).
The majority relies heavily on the fact that Rita never sold the property or remarried, and concludes that absent a specific provision setting forth the relative rights of both parties if neither event occurred, the joint tenancy necessarily survived. I believe that the fact that Rita neither sold the property nor ever remarried does not eviscerate the clear intent expressed by both parties in the decree to sever their marital and economic relationships. Further, the majority’.s analysis on this point is inconsistent ■ with Mamalis, where we found that even though the divorce decree did not specifically enumerate the parties’ property holdings in the event that the couple failed to sell the property within the thirty days set forth by the decree, Mamalis, 112 N.H. at 425, 297 A.2d at 661, the joint tenancy was nonetheless destroyed. Id. at 428, 297 A.2d at 663. *187In fact, we specifically held that the “joint tenancy was converted into a tenancy in common on the effective date of the divorce decree.” Id.
Accordingly, I would hold that the divorce decree issued in 1975 destroyed the joint tenancy, and George Croteau’s right of survivorship on the Bow Street property, and would affirm the ruling of the probate court.